DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

3.	Claims 1-7 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Broell et al (Pub. No.: US 2021/0126164).
	Regarding claim 1, referring to Figure 12D, Broell et all teaches an LED (i.e., LED 1206, Fig. 12D) comprising:
 a p type GaN layer (i.e., p type GaN layer 1246, Fig. 12D); 
an n type GaN layer (i.e., n type GaN layer 1216, Fig. 12D); and 
a plurality of alternating quantum well layers and barrier layers (i.e., quantum well layers 1226 and barrier layers 1236, Fig. 12D) between the p type GaN layer (i.e., p type GaN layer 1246, Fig. 12D) and the n type GaN layer (i.e., n type GaN layer 1216, Fig. 12D), with the quantum well layers being undoped and with the barrier layers being doped, but only in a central portion of each barrier layer (i.e., the doping only in a central portion of each barrier layer 1252, Fig. 12D) (i.e., Figure 12D, page 17, paragraphs [0160]-[0161], and page 27, paragraph [0235]).
Regarding claim 2, Broell further teaches wherein the doping in the barrier layers is p doping (i.e., doping the barrier layers with p-type doping materials  such as Mg, Fig. 14, page 18, paragraph [0167], page 21, paragraph [0185], and page 22, paragraph [0193]).
Regarding claim 3, Broell further teaches wherein the doping concentration for the doping in the barrier layers is at least 1019/cm3 (i.e., Figure 12D, page 17, paragraphs [0160]-[0161], and page 27, paragraph [0235]).
Regarding claim 4, Broell further teaches wherein the doping concentration for the doping in the barrier layers is at least 1020/cm3 (i.e., Figure 12D, page 17, paragraphs [0160]-[0161], and page 27, paragraph [0235]).
Regarding claim 5, Broell further teaches wherein the doping in the barrier layers is with Mg (i.e., doping the barrier layers with p-type doping materials  such as Mg, Fig. 14, page 18, paragraph [0167], page 21, paragraph [0185], and page 22, paragraph [0193]).
Regarding claim 6, Broell further teaches wherein the p type GaN layer is doped with Mg (i.e., page 22, paragraph [0200]).
Regarding claim 7, Broell further teaches wherein the n type GaN layer is doped with Silicon (i.e., page 22, paragraph [0200]).

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 8 and 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Krishnamoorthy et al (US Patent No. 7,961,990) in view of Broell et al (Pub. No.: US 2021/0126164).
	Regarding claim 8, referring to Figures 4A, 4B, 5, 6A, 6B and 16, Krishnamoorthy et al teaches an optical processing system making use of an LED as a light source (i.e., conversion element 414 comprises an optical source LED 518, Figs. 4A, 4B, 5 and 16), comprising: 
a data source (i.e., logic 416, Figs. 4A, 4B, 5 and 16) comprising a semiconductor chip with logic circuitry; 
LED drive circuitry (i.e., conversion element 414 comprises a modulation control 516, Figs. 4A, 4B, 5 and 16) coupled to the data source, the LED drive circuitry configured to generate current based on data received from the data source; 
an LED (i.e., conversion element 414 comprises an optical source LED 518, Figs. 4A, 4B, 5 and 16) coupled to the LED drive circuitry so as to receive current to drive the LED to generate light encoding the data; and
a detector (i.e., conversion element 414 comprises an optical detector, Figs. 4A, 4B, 5 and 16) to receive light generated by the LED, the detector configured to provide an electrical signal representative of data in the received light (i.e., Figures 4A, 4B, 5, 6A, 6B and 16, col. 11, lines 63-67, col. 12, lines 1-67, col. 13, lines 1-67, col. 20, lines 48-67, col. 21, lines 1-13, and col. 25, lines 50-58).
Krishnamoorthy et al differs from claim 8 in that he fails to specifically teach the LED comprising a p type GaN layer, an n type GaN layer, and a plurality of alternating quantum well layers and barrier layers between the p type GaN layer and the n type GaN layer, with the quantum well layers being undoped and with the barrier layers being doped, but only in a central portion of each barrier layer. However, Broell et al in Pub. No.: US 2021/0126164 teaches an LED (i.e., LED 1206, Fig. 12D) comprising a p type GaN layer (i.e., p type GaN layer 1246, Fig. 12D), an n type GaN layer (i.e., n type GaN layer 1216, Fig. 12D), and a plurality of alternating quantum well layers and barrier layers (i.e., quantum well layers 1226 and barrier layers 1236, Fig. 12D) between the p type GaN layer (i.e., p type GaN layer 1246, Fig. 12D) and the n type GaN layer (i.e., n type GaN layer 1216, Fig. 12D), with the quantum well layers being undoped and with the barrier layers being doped, but only in a central portion of each barrier layer (i.e., the doping only in a central portion of each barrier layer 1252, Fig. 12D) (i.e., Figure 12D, page 17, paragraphs [0160]-[0161], and page 27, paragraph [0235]). Based on this teaching, it would have been obvious to one having skill in the art at the time the invention was made to incorporate the LED comprising a p type GaN layer, an n type GaN layer, and a plurality of alternating quantum well layers and barrier layers between the p type GaN layer and the n type GaN layer, with the quantum well layers being undoped and with the barrier layers being doped, but only in a central portion of each barrier layer as taught by Broell et al in the system of Krishnamoorthy et al. One of ordinary skill in the art would have been motivated to do this since allowing increasing the light emission efficiency and improving the performance of the system.
Regarding claim 10, the combination of Krishnamoorthy et al and Broell et al teaches wherein the logic circuitry includes a processor (i.e., logic 416, Figs. 4A, 4B, 5 and 16 of Krishnamoorthy et al).
Regarding claim 11, the combination of Krishnamoorthy et al and Broell et al teaches wherein the drive circuitry is configured to drive the LED to generate light with a current density of 100 A/cm2 or less (i.e., Figure 12D of Broell et al, page 17, paragraphs [0160]-[0161], and page 27, paragraph [0235]).
Regarding claim 12, the combination of Krishnamoorthy et al and Broell et al teaches wherein the drive circuitry is configured to drive the LED to generate light with a current density of 400 A/cm2 or less (i.e., Figure 12D of Broell et al, page 17, paragraphs [0160]-[0161], and page 27, paragraph [0235]).
Regarding claim 13, the combination of Krishnamoorthy et al and Broell et al teaches wherein the drive circuitry is configured to drive the LED to generate light with a current density of greater than 400 A/cm2 or less (i.e., Figure 12D of Broell et al, page 17, paragraphs [0160]-[0161], and page 27, paragraph [0235]).

6.	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Krishnamoorthy et al (US Patent No. 7,961,990) in view of Broell et al (Pub. No.: US 2021/0126164) and further in view of Budd et al (Pub. No.: US 2012/0251045).
Regarding claim 9, the combination of Krishnamoorthy et al and Broell et al differs from claim 9 in that it fails to specifically teach a coherent fiber bundle optically between the LED and the detector. However, Budd et al in Pub. No.: US 2012/0251045 teaches a coherent fiber bundle (i.e., multi-core fiber 12, Figs. 1A and 1B) optically between the light source and the detector (i.e., Figures 1A and 1B, page 3, paragraphs [0051]-[0054], and page 6, paragraph [0087]). Based on this teaching, it would have been obvious to one having skill in the art at the time the invention was made to incorporate the coherent fiber bundle optically between the light source and the detector as taught by Budd et al in the system of the combination of Krishnamoorthy et al and Broell et al. One of ordinary skill in the art would have been motivated to do this since allowing increasing the capacity of the system, improving optical coupling performance, and improving the performance of the system.

                                             Conclusion
7.      The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Yin et al (US Patent No. 10,840,408) discloses enhanced efficiency of LED structure with n-doped quantum barriers.

8.      Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hanh Phan whose telephone number is (571)272-3035. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kenneth Vanderpuye, can be reached on (571)272-3078. The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300. Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (703)305-4700.
/HANH PHAN/Primary Examiner, Art Unit 2636